PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/615,216
Filing Date: 6 Jun 2017
Appellant(s): Zhang et al.



__________________
Joseph Ryan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/17/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection under 35 USC §103 regarding claims 1-20 and 28-33. 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejections under 35 USC §112 regarding claims 1-20 and 28-33.
(2) Response to Argument
Claims 1, 8, 10, 28 and 31
The applicant asserts that Roth does not authenticate the data, instead, Roth only ensuring the security of the data. The examiner respectfully disagrees. As cited on page 7-8 in the previous office action mailed on 12/15/2020, Roth performs validation on the data whether the data has been tampered with or forged (Col 22:55-Col 23:23). Therefore, Roth teaches the claimed limitation.
The applicant further asserts that Roth does not teach establishing a transport layer security channel with the given data source via the relay component to obtain the data, applying a designated function to at least a portion of the obtained data, and generating an attestation of the obtained data based at least in part on: […] (ii) cryptographic information exchanged with the given data source as part of the establishment of the transport layer security channel. The examiner respectfully disagrees. As showed on page 8 of the rejection mailed on 12/15/2020, Roth discloses the enclave contain TLS and inspect all the TLS traffic, the enclave also validate all the data transmitted and generate an attestation with exchanging of keys (Col 14:57-62). Therefore, Roth teaches the above limitaions.
The applicant further asserts that Mattin does not teach generating an attestation of the obtained data based at least in part on: (i) result of designated function. The examiner respectfully disagrees. As showed on page 10 of the rejection mailed on 12/15/2020, Martin discloses generating attestation based on results of various function (i.e. verification, authentication, etc) (Para. 0039, 0112). Therefore, Martin teaches the above limitaions.
Claims 2
The applicant asserts that Roth does not authenticate the data, instead, Roth only ensuring the security of the data. The examiner respectfully disagrees. As Roth in view of Jay and Martin teaches all limitations in claim 1, as showed on page 11 of the rejection mailed on 12/15/2020, the cited potion of Roth (Col 22:19-40) further teaches claim 2.
Claims 3
The applicant asserts that Roth does not teach a data source comprises HTTPS-enabled websites. The examiner respectfully disagrees. As already explained in claim 1, 
Claims 4
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. Roth in view of Jay and Martin teaches a bridge system obtaining data from data source and providing the data to smart contract of a blockchain (ie.e separate from the bridge system). As showed on page 12 of the rejection mailed on 12/15/2020, Jay further teaches making bitcoin transactions on smart contract. Bitcoin is known taking place in a public blockchain. Therefore, Jay teaches the limitation of a separate public blockchain (Sec. Automating Simple Transaction).
Claims 5
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. Roth in view of Jay and Martin teaches a bridge system obtaining data from data source and providing the data to smart contract of a blockchain. As showed on page 12 of the rejection mailed on 12/15/2020, Jay further discloses the users making smart contract transaction on the blockchain, which shows at least a program is in the system for the user to making smart contract transactions (i.e. user contract program) (see Sec. Automating Simple Transaction). Furthermore, the smart contract is able to communicating with user to for the smart contract transactions and other entity to obtain information to execute the smart contract transactions, which shows at least a communication program (i.e. a trusted bridge program configured to 
Claims 6
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. As showed on page 12-13 of the rejection mailed on 12/15/2020, Jay discloses the ability putting bitcoin of users (i.e. user wallet program) in a neutral account (i.e. trusted bridge wallet program) and verify to execute transaction based on information obtained from data sources (see Sec. Automating Simple Transaction). Therefore, Jay teaches the limitation in claim 6.
Claims 7
The examiner agrees there was a typographical error and Roth should is cited to teach claim 7. The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. As showed on page 13 of the rejection mailed on 12/15/2020, Roth teaches utilizing keys to encrypt, validate data passing between the enclave and other entity. It would be obvious to further utilizing the feature of Roth to secure all the communication (i.e. one or more messages between trusted bridge contract program and trusted bridge wallet program) with the keys of enclave (Col. 5:8-27). Therefore, Roth in view of Jay and Martin teaches the limitation in claim 7.
Claims 9
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. As showed on page 14 of the rejection mailed on 12/15/2020, Roth in view of Jay and Martin clearly teaches an enclave system obtaining data from 
Claims 11
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. As showed on page 14-15 of the rejection mailed on 12/15/2020, Roth in view of Jay and Martin discloses an enclave system obtaining data from data sources, validating the data and provide the data to a smart contract of blockchain (Col 6:55- Col 7:6, Col 22:55- Col 23:23, Col 22:19-40). Although it does not explicitly and specifically discloses a first and a second interface. It would be understood, there would be such interface for the system to perform the above function. Therefore, Roth in view of Jay and Martin teaches the limitation in claim 11.
Claims 12
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. As showed on page 15-16 of the rejection mailed on 12/15/2020, it is clearly disclosed by Roth to utilize TCP for communication (Col31:8-15). Therefore, Roth teaches the limitation in claim 12.
Claims 13, 29 and 32
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. As showed on page 16 of the rejection mailed on 12/15/2020, Roth disclosed a system receiving data request, validating the data and provided the 
Claims 14, 30 and 33
As showed on page 16-17 of the rejection mailed on 12/15/2020, claims 14, 30 and 33 is also taught by Roth in view of Jay and Martin.
Claims 18
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. Claim of purely data itself does not distinguish the claim from prior art. In addition, claim 18 recites merely the formation of a data table. As showed on page 17 of the rejection mailed on 12/15/2020, Roth discloses various data table (Col29:59-Col30:31), it would be design choice to form the data table in various way and the result would be expected and successful. Therefore, Roth in view of Jay and Martin teaches the limitation in claim 18.
Claims 19
The applicant asserts that Roth and Martin does not teach the limitations. The examiner respectfully disagrees. As showed on page 17-18 of the rejection mailed on 12/15/2020, Roth teaches providing attestation, with a key, to another enclave (Col 15:63-Col 16:9). Martin discloses an attestation could also be provided to a remote entity (Para. 0019). It would be obvious to modify Roth with features of Martin to 
Claims 20
The applicant asserts that Roth does not teach the limitations. The examiner respectfully disagrees. The claim merely recite a plurality of secure enclave performing authentication, which is mere duplication of parts and no new or unexpected result is produced. Therefore, Roth in view of Jay and Martin teaches the limitation in claim 20.
Claims 15
The applicant asserts that Ben-Shaul does not teach the limitations. The examiner respectfully disagrees. Roth in view of Jay and Martin teaches the data requesting enclave system. As showed on page 19 of the rejection mailed on 12/15/2020, Ben-Shaul discloses requesting data with username and password from an origin web server (i.e. request identifies a particular data source) (Para.0108, 0118). It would be obvious to modify enclave system of Roth in view of Jay and Martin with the feature of Ben-Shaul to request data from a particular data source. Therefore, Ben-Shaul teaches the limitation in claim 15. 
Claims 16
The applicant asserts that Roth, Jay, Martin and Ben-Shaul does not teach the limitations. The examiner respectfully disagrees. As showed on page 20 of the rejection mailed on 12/15/2020, Roth teaches validating the data obtained from data source (Col 22:55-Col23:23). The claim mere introduces more data sources and authenticate the data from multiple data sources, which is mere duplication of parts, and no new or 
Claims 17
The applicant asserts that Roth, Jay, Martin and Ben-Shaul does not teach the limitations. The examiner respectfully disagrees. Roth further teaches all communication via enclave (Col5: 8-27). As showed on page 21 of the rejection mailed on 12/15/2020, Roth in view of Jay, Martin and Ben-Shaul teaches encrypting and decrypting the credential (i.e. username and password of Ben-Shaul) to access particular data source (Para. 0108). Therefore, Roth, Jay, Martin and Ben-Shaul teaches the limitation in claim 17.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Z.X.
08/05/2021
Conferees:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an